Citation Nr: 0113860	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-21 281	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
veteran's bipolar disorder.

2.  Entitlement to an effective date earlier than August 20, 
1990 for service connection for the veteran's bipolar 
disorder.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1971 to April 
1972, from October 1974 to November 1978, and from January 
1980 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for the veteran's bipolar disorder and assigned a 
10 percent rating, effective from August 20, 1990.  The 
veteran perfected an appeal regarding the rating assigned and 
the effective date of the grant of compensation.  The 
veteran's claim for a rating in excess of 10 percent for 
bipolar disorder will be addressed in the Remand following 
the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal pertaining to the 
effective date for the grant of service connection for 
bipolar disorder has been obtained by the RO. 

2.  The veteran filed his initial compensation claim for 
service connection for chronic depression in April 1987.

3.  By rating decision dated in November 1987, the RO denied 
service connection for a psychiatric disorder; the veteran 
was notified of this decision by letter dated December 4, 
1987. 

4.  In December 1987 the veteran filed a timely notice of 
disagreement, and on May 12, 1988 the RO issued a statement 
of the case.  

5.  In May 1988 the veteran filed a substantive appeal (VA 
Form 9).  Received by the RO in October 1988 was a letter 
from the veteran in which he requested that his appeal 
pertaining to his claim for service connection for depression 
be withdrawn.  
6.  Received by the RO on May 22, 1989 was a letter from the 
veteran in which he requested that his claim for service 
connection for depression be reopened.  

7.  In a letter dated August 9, 1989 the RO notified the 
veteran that if he wished to reopen his claim and be 
reconsidered for service connection for that condition, he 
must submit new and material evidence.

8.  The veteran failed to respond to the RO's August 9, 1989 
letter in a timely manner.

9.  Received by the RO on August 20, 1990 was a letter from 
the veteran in which he again requested that his claim for 
service connection for depression be reopened.  

10.  In July 1999 the Board issued a decision granting the 
veteran's claim for service connection for bipolar disorder.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 
1990 for the grant of service connection for bipolar disorder 
have not been met.  38 U.S.C.A. §§ 5107, 5108, 5110(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.158, 3.160, 3.400, 20.204, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received by the RO on April 14, 1987 was the veteran's claim 
for service connection for depression.  By rating decision in 
November 1987 the RO denied service connection for a 
psychiatric disorder.  By letter dated December 4, 1987, the 
RO notified the veteran of the November 1987 rating decision, 
as well as his appellate rights thereto.

In December 1987 the veteran filed a timely notice of 
disagreement with the RO's rating decision.  On May 12, 1988 
the RO issued a statement of the case.  In May 1988 the 
veteran perfected his appeal by filing a substantive appeal 
(VA Form 9).  

In October 1988 the veteran sent a letter to the RO 
requesting that his "case of appeal and for service 
connected disability for history of depression be 
withdrawn".  He reported that he planned to go back into the 
Navy.

Received on May 22, 1989, was a letter from the veteran in 
which he requested that his claim be reopened.  He reported 
that he had previously canceled his application for 
disability because he could not re-enlist with the Navy with 
a disability claim pending.  He indicated that the Navy 
refused to let him back in because of his history of 
depression.  He claimed that the record was "clear" that he 
was depressed while he was in the Navy and was not properly 
treated.  

In an August 9, 1989 letter, the RO notified the veteran that 
he had previously been denied service connection for a 
bipolar disorder (in November 1987) and was notified by 
letter dated in December 1987 of his appellate rights.  The 
RO notified the veteran that if he wished to reopen his claim 
and be reconsidered for service connection for that 
condition, he must submit new and material evidence.  

Received from the veteran on August 20, 1990 was a letter 
requesting that his claim for chronic depression be reopened, 
and requesting that he be scheduled for a personal hearing.

In January 1991 the veteran testified at a hearing at the RO.  
By hearing officer decision dated in January 1991, the RO 
denied service connection for a chronic acquired psychiatric 
disorder.  

By rating decision dated in March 1992, the RO denied service 
connection for a chronic acquired psychiatric disorder.  The 
veteran filed a timely appeal of this decision.  

In July 1999 the Board issued a decision granting the 
veteran's claim for service connection for bipolar disorder.  

By August 1999 rating decision the RO granted service 
connection for bipolar disorder, and assigned a 10 percent 
rating effective from August 20, 1990, the date of receipt of 
the second letter from the veteran requesting that his claim 
be reopened. 

Analysis

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(b)(2)(i).

The effective date of a claim reopened after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For evidence received after a 
final disallowance, the effective date is the date of receipt 
of the application to reopen the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(q)(1)(ii), 3.400(r).  

A substantive appeal may be withdrawn by the veteran, in 
writing, at any time before the Board of Veterans' Appeals 
promulgates a decision.  38 C.F.R. § 20.204.

Where evidence requested in connection with a claim to reopen 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158.

The veteran essentially contends that the grant of 
compensation for psychiatric disability should be effective 
from April 14, 1987, the date of receipt of his initial claim 
for service connection for depression by the VA.  

The record reflects that the veteran initially filed a claim 
for service connection for depression that was received by 
the RO on April 14, 1987.  Normally, once a veteran files a 
claim, the claim remains open and pending until final action 
is taken.  Meeks v. Brown, 5 Vet.App. 284, 287 (1993); 38 
C.F.R. § 3.160(c).  By rating decision in November 1987, the 
RO denied service connection for a psychiatric disorder, and 
in May 1988 the veteran perfected an appeal of that decision.  

In October 1988, however, in a letter to the RO, the veteran 
withdrew his substantive appeal, as provided for in 38 C.F.R. 
§ 20.204.  The U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that the filing of a claim is a 
voluntary act, and that veterans are as free to withdraw 
claims as they are to file them.  The Court further held that 
when a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable.  Hanson v. 
Brown, 9 Vet.App. 29 (1996).  The Board therefore finds that 
after withdrawing his substantive appeal, the veteran's claim 
for service connection for depression was no longer pending 
and ceased to exist.  38 C.F.R. § 20.204; Hanson, supra.  
Additionally, the Board notes that there is no provision in 
the law or the regulations that would allow the veteran to 
"reinstate" his substantive appeal once it has been 
withdrawn.  

Received on May 22, 1989, was a letter from the veteran in 
which he requested that his claim for chronic depression be 
reopened.  In a letter dated August 9, 1989 the RO requested 
that the veteran submit new and material evidence in order to 
reopen his claim.  The veteran did not respond to the RO's 
letter within one year; thus his claim to reopen was 
considered abandoned.  38 C.F.R. § 3.158.

Received from the veteran on August 20, 1990 was another 
letter requesting that his claim be reopened.  As noted 
earlier, in the event that a claim is rendered abandoned, 
pursuant to 38 C.F.R. § 3.158, further action will not be 
taken unless a new claim is received, and if the right to 
benefits is finally established, compensation shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.  Likewise, the effective date of a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, since the 
veteran's first claim to reopen, received by the RO on May 
22, 1989, was abandoned after the veteran failed to respond 
to the RO's request for information in a timely manner, the 
appropriate effective date for the grant of service 
connection for a bipolar disorder is August 20, 1990, which 
is the date of receipt of the veteran's claim to reopen.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.


ORDER

An effective date earlier than August 20, 1990 for the grant 
of service connection for bipolar disorder, is denied.


REMAND

The veteran contends that his service-connected bipolar 
disorder is more severely disabling than reflected in the 10 
percent rating assigned by the RO.  The Board notes that on a 
VA contract psychiatric examination in October 1998, it was 
noted that the veteran was depressed, had trouble sleeping, 
got anxious when under distress or was thinking about his 
life situation, had no obsessive compulsive behavior, no 
hallucinations, and had a good relationship with his 
children.  It was noted that his current memory was okay.  
The diagnosis was bipolar type 2, chronic, and the veteran's 
Global Assessment of Functioning (GAF) score was 80.  On the 
most recent VA contract psychiatric examination in January 
1999, it was noted that the veteran was depressed and 
unemployed for some time, however, no other clinical findings 
were made.  His diagnosis was "dysthymia - chronic 
depression" and GAF score was 50.  There is a significant 
discrepancy in the veteran's GAF score which must be 
clarified, and on the most recent VA examination the GAF 
score was not supported by detailed clinical findings.  On 
remand, therefore, the veteran should be scheduled for a VA 
psychiatric examination to determine the current severity of 
his service-connected bipolar disorder.  

The Board notes that the schedular criteria by which bipolar 
disorder is rated have been changed during the pendency of 
the veteran's appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective Nov. 7, 1996).  Therefore, consideration of 
both old and new criteria should be accomplished, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and the criteria most 
favorable to the veteran's claim should be used.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should 
contact the veteran and request that he 
provide the name(s) and address(es) of 
all medical care providers (VA and 
private) who have treated him for his 
bipolar disorder since 1990.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, which have not previously been 
obtained, and associate them with the 
claims folders.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
bipolar disorder and its impact on his 
social and industrial adaptability.  It 
is imperative that the examiner review 
the claims folders prior to the 
examination, and that he/she review the 
revised criteria for rating psychiatric 
disabilities as discussed above, together 
with the criteria in effect prior to 
November 7, 1996.  The examiner should 
report the clinical findings consistent 
with the revised regulatory criteria 
cited above.  A Global Assessment of 
Functioning (GAF) 
score should be provided, and the 
examiner should explain the meaning of 
any score.  The examiner should provide 
supporting rationale for any opinion 
rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations, and 
specifically consider whether the veteran 
may be entitled to staged ratings 
pursuant to Fenderson, supra.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The veteran is also advised that failure to 
cooperate by reporting for a scheduled examination may result 
in the denial of his claim. 38 C.F.R. § 3.655 (1999).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 



